Citation Nr: 1545423	
Decision Date: 10/26/15    Archive Date: 11/02/15

DOCKET NO.  11-18 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for service-connected posttraumatic stress disorder (PTSD) prior to March 18, 2013, and in excess of 50 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Boyd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge at a travel board hearing.  A transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, an increased rating claim is on appeal and, as discussed below, the Board concludes that the Court's holding in Rice is applicable.  Thus, the Veteran's TDIU claim is properly before the Board and the issue has been listed on the title page.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 18, 2013, the Veteran's PTSD was manifested by such symptoms as irritability, anxiety, sleep impairment, impairment of memory, difficulty concentrating, disturbance in motivation and mood and difficulty in maintaining effective relationships; more severe symptoms such as obsessional rituals that interfere with routine activity, intermittently illogical speech, spatial disorientation or near continuous panic were not shown; total occupational and social impairment was not shown.

2.  On and after March 18, 2013, the Veteran's PTSD was manifested by such symptoms as depressed mood, anxiety, near-continuous panic, chronic sleep impairment, impairment of short-and long-term memory, retention of only highly learned material, while forgetting to complete tasks, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, obsessional rituals and impaired impulse control; total occupational and social impairment was not shown.


CONCLUSIONS OF LAW

1.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for a disability rating of 50 percent (but no higher) for service-connected PTSD prior to March 18, 2013 have been met.  38 U.S.C.A. §§ 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Resolving the benefit of the doubt in favor of the Veteran, the criteria for a disability rating of 70 percent (but no higher) for service-connected PTSD on and after March 18, 2013 have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes certain duties upon VA to notify the claimant of the shared obligations of the claimant and VA in developing his or her claim and to assist the claimant by making reasonable efforts to obtain relevant evidence in support of the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

For an increased-compensation claim, section 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [DC's]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The RO provided the Veteran pre-adjudication notice in several letters in 2009 when the Veteran initially filed a claim for service connection for PTSD.  Once the issue of the disability ratings assigned was raised, a May 2011 statement of the case provided the rating criteria for mental health disorders.  The Board finds the Veteran was informed of the evidence needed to achieve a higher schedular rating and, therefore, VA's duties under 38 U.S.C.A. §§ 5104 and 7105 have been satisfied.

The record also reflects that VA has made reasonable efforts to obtain all relevant records pertinent to the matters on appeal; the Veteran has not identified any outstanding medical evidence.  

Appropriate VA psychiatric examinations were conducted in November 2010 and March 2013.  Both examinations were adequate as they provide the medical information needed to address the rating criteria relevant to this appeal.  There is adequate medical evidence of record to make a determination in this case and the Veteran has not indicated otherwise.
The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II. Disability Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

PTSD and other psychiatric disorders are rated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Evaluations are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.

Under the provisions for rating psychiatric disorders, a 10 percent rating is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.

A 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereo-typed speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessive rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under the DSM-IV, GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

III.  Entitlement

In December 2010, the RO granted service connection for PTSD and assigned a 10 percent rating effective from October 20, 2008.  

A treatment record in dated in late 2007 indicated the Veteran's memory had gotten "pretty bad" and that he felt on edge and like the world was "going too fast."  He indicated feeling frustrated and that he got angry easily especially when driving.  He reported feeling as though life was so stressful that "things are not worth doing and being around people makes it more difficult."  The Veteran was noted to be alert and oriented to person, place and time; although, he reported that sometimes he could not remember what he ate the previous day.  

In November 2010, the Veteran underwent a VA examination.  The VA examiner diagnosed PTSD, chronic, ongoing, mild/moderate.  The Veteran indicated experiencing nightmares about Vietnam.  It was noted the Veteran had not undergone any counseling or psychotherapy; however, prior to being put on medications earlier in 2010, he was having problems with anger and violence.  It was indicated he had trouble sleeping and had flashbacks now and then.  He reported problems with irritability and that he was startled by "loud, unexpected noises like someone dropping something."  The Veteran stated he was hypervigilant and would sit with his back against the wall even in a non-crowded restaurant.  He reported his concentration was "terrible" and that his energy level was low.  He indicated that in the past he had suicidal thoughts, but he had them no longer because it was against his religion.  He stated he experienced anxiety on a daily basis and his medication helped.  A mental status evaluation revealed that the Veteran seemed "honest, forthright, and reliable."  It was indicated he was oriented to time, place, person and purpose. It was noted his behavior was withdrawn, his mood sad and his affect blunted.  His speech was normal in rate and in volume.  The Veteran denied panic attacks, delusions, hallucinations or obsessional rituals.  His thought process appeared to be intact and goal directed.  The examiner assigned a GAF score of 60 reflecting moderate symptoms.

In December 2010, the RO assigned a 10 percent rating based on evidence of mild symptoms controlled by continuous medication.  The Veteran appealed.  In his Form 9 dated in June 2011, the Veteran indicated he had a hard time expressing himself in written and verbal form and that he had trouble concentrating, remembering and thinking straight.  He indicated having continuing nightmares and that it was hard for him to go back to sleep.  He indicated being nervous, skittish and "perhaps very high strung."  He indicated he no longer went to family reunions because he could not remember people's names.  

In March 2013, the Veteran underwent another VA examination.  The VA examiner diagnosed PTSD, chronic, moderate.  The examiner noted symptoms including depressed mood, anxiety, near-continuous panic or depression, chronic sleep impairment, impairment of short-and long-term memory, retention of only highly learned material, while forgetting to complete tasks, impaired judgment and abstract thinking.  The examiner noted disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, suicidal ideation. obsessional rituals and impaired impulse control.    The examiner stated that the Veteran did not seem to pose any threat of danger or injury to self or others.  A GAF score of 50 was assigned.

In April 2014, the RO increased the Veteran's disability rating to 50 percent based on the symptoms noted at the March 2013 examination.

In June 2014, the Veteran submitted a statement in support of claim.  .  He indicated he was "so slow" and that all he looked forward to was "getting the day over with" so he can get to bed.  He indicated being so exhausted every day that he could not get his own grass cut.
At his hearing in July 2015, the Veteran indicated his short term memory was very bad; he indicated his wife would tell him something and once she walked out of the room, he had forgotten it.  He indicated he took five hours a day going through junk mail and that he would cut his name out of each piece.  He indicated taking hours to pay only three or four bills and that he would make copies of everything.  He indicated being "too busy for friends or family."  He indicated he had trouble sleeping when he thought about how much there was to do.

Upon review of the entirety of the evidence, to include treatment records, VA examination reports and the statements of the Veteran and his wife, the Board finds the Veteran's symptoms appear to be contemplated by at best, a 30 percent schedular rating and at worst, a 50 percent schedular rating prior to the March 18, 2013 VA examination.  DC 9411.  Considering the Veteran's disability picture as a whole, the Board concludes that it is possible to resolve doubt in the Veteran's favor and find the reduced reliability caused by impairment of memory and concentration and a lack of impulse control stemming from ongoing irritability, anxiety and a low tolerance for frustration merit an initial 50 percent disability rating prior to March 18, 2013.  The examiner noted moderate symptoms and assigned a GAF score reflecting that the Veteran's level of disability could be considered moderate.

As of March 18, 2013, the date of the Veteran's more recent VA examination, evidence of record demonstrated more severe impairment, to include obsessional rituals, impairment in both long and short term memory, impaired judgment and abstract thinking.  At his July 2015 hearing, it was clear that obsessional rituals were taking many hours out of the Veteran's day.  Resolving any doubt in the Veteran's favor, the Board finds that the criteria for a 70 percent disability rating were met as of March 18, 2013.  Such obsessional rituals and impairment in thinking were not shown prior to March 18, 2013.  

A rating in excess of 70 percent is not warranted at any time during the appeals period because total occupational and social impairment, to include such serious symptoms as grossly inappropriate behavior, persistent danger of hurting self or others or disorientation to place or time have not been shown.
Based upon the above, the Board will resolve the benefit of the doubt in the Veteran's favor and grant a disability rating of 50 percent (but no higher) for his service-connected PTSD prior to March 18, 2013 and a disability rating of 70 percent on and after March 18, 2013. 

IV. Extraschedular Considerations

The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) and whether the record shows that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1) (2012).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required.  Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1)) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization).

The symptoms of and impairment due to the Veteran's service-connected disability are adequately addressed by the schedular rating.  As discussed, the rating schedule provides for higher ratings for disability more severe than the Veteran's.  Because the criteria in the rating schedule are adequate, it is not necessary to refer the claim for consideration of an extraschedular rating. 38 C.F.R. § 3.321(b) (2015).


ORDER

A disability rating of 50 percent (but no higher) for service-connected PTSD prior to March 18, 2013 is granted, subject to regulations governing the award of monetary benefits.

A disability rating of 70 percent (but no higher) for service-connected PTSD on and after March 18, 2013 is granted, subject to regulations governing the award of monetary benefits.


REMAND

Reason for Remand: To obtain a medical opinion regarding the Veteran's employability throughout the appeal period.

As noted in the Introduction, the issue of entitlement to a TDIU has been raised by the record.   It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places the claimant in a different position than other veterans with the same disability rating.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment. The question is whether the particular veteran is capable of performing the physical and mental acts required by employment, not whether that veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
 
Here, the Veteran is currently service-connected for PTSD, arteriosclerotic heart disease, inguinal hernia, hearing loss, tinnitus and duodenal ulcer, with a combined rating of 90 percent.

In a March 2015 statement in support of claim, the Veteran indicated that around 2000 his hernia was getting so bad he could not sit on a tractor all day.  He indicated also that his PTSD affects his ability to accomplish things and that he has difficulty concentrating and his memory is not good.  Given evidence in the record that the Veteran's service-connected disabilities are affecting his employability, on remand, the RO should obtain a medical opinion concerning whether his service-connected disabilities preclude him from gaining and maintaining substantially gainful employment without regard to nonservice-connected disabilities or his age.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion addressing whether the functional effects of the Veteran's service-connected disabilities including (1) PTSD, (2) arteriosclerotic heart disease, (3) inguinal hernia, (4) hearing loss, (5) tinnitus, and (6) duodenal ulcer alone prevent him from obtaining and/or maintaining substantially gainful employment consistent with his education and occupational experience. 

The evidence of record, in the form of electronic records, must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed. 

Based on a review of the evidence of record, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion as to whether the functional effects of the Veteran's service-connected disabilities, either alone or acting in concert with each other, preclude him from securing and following substantially gainful employment consistent with his education and occupational experience. This opinion must be provided without consideration of his nonservice connected disabilities, or age. 

Rationale must be provided for the opinion proffered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


